 


109 HR 5153 IH: To revise the number of associate judges of the Superior Court of the District of Columbia.
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5153 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Ms. Norton introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To revise the number of associate judges of the Superior Court of the District of Columbia. 
 
 
1.Composition of superior courtSection 11—903, District of Columbia Official Code, is amended by striking fifty-eight and inserting 61. 
 
